DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Examiner’s Note
It is noted to Applicant that Allowable subject matter has been indicated in related Applications 16/166,981, 16/890,592, and 17/302,720.  Applicant is suggested to try and incorporate similar Allowable content into the current Application’s claims to try and move prosecution forward to an Allowance.  Applicant is also cautioned not to repeat allowable subject matter in a manner that could lead to a double patenting rejection.  This is just a note and suggestion by the Examiner, any amendments made by Applicant will be searched thoroughly before a final indication on Allowability is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,715,840 in view of Scherf et al., US 2014/0193027. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate.
However, in a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Scherf to arrive at the claimed subject matter, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12, 16, 17, and 20 of U.S. Patent No. 10,904,587 in view of Scherf et al., US 2014/0193027 and further in view of Iggulden, US 7,269,330.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate;
the method is implemented by the client;
receiving by the client a set of data indicating the plurality of matching points; and 
generating by the client the query fingerprints, receiving by the client the reference fingerprints, and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Scherf to arrive at the claimed subject matter, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).
The Patent in view of Scherf still does not explicitly disclose the method is implemented by the client;
receiving by the client a set of data indicating the plurality of matching points; and 
generating by the client the query fingerprints, receiving by the client the reference fingerprints, and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Iggulden does disclose the method is implemented by the client (performing fingerprinting/signature operations and matching at the client/local device; col. 5, lines 10-18, and col. 6, lines 19-22, and col. 8, lines 42-48, and Fig. 1);
receiving by the client a set of data indicating the plurality of matching points (information for comparison to determine matching points can be received; col. 11, lines 29-36); and
generating by the client the query fingerprints (gathering signatures from broadcast; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 212), receiving by the client the reference fingerprints (reference signature data is received; col. 11, lines 29-36), and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing (comparing signature with the stored signature in order to determine matching points; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Scherf, and Iggulden to arrive at the claimed subject matter, by allowing local fingerprinting, comparisons, and other operations to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,044,499 in view of Scherf et al., US 2014/0193027.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate.
However, in a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Scherf to arrive at the claimed subject matter, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-13, 16-18, and 20 of U.S. Patent No. 11,284,131 in view of Scherf et al., US 2014/0193027 and further in view of Iggulden, US 7,269,330.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate;
the method is implemented by the client;
receiving by the client a set of data indicating the plurality of matching points; and 
generating by the client the query fingerprints, receiving by the client the reference fingerprints, and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Scherf to arrive at the claimed subject matter, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).
The Patent in view of Scherf still does not explicitly disclose the method is implemented by the client;
receiving by the client a set of data indicating the plurality of matching points; and 
generating by the client the query fingerprints, receiving by the client the reference fingerprints, and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Iggulden does disclose the method is implemented by the client (performing fingerprinting/signature operations and matching at the client/local device; col. 5, lines 10-18, and col. 6, lines 19-22, and col. 8, lines 42-48, and Fig. 1);
receiving by the client a set of data indicating the plurality of matching points (information for comparison to determine matching points can be received; col. 11, lines 29-36); and
generating by the client the query fingerprints (gathering signatures from broadcast; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 212), receiving by the client the reference fingerprints (reference signature data is received; col. 11, lines 29-36), and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing (comparing signature with the stored signature in order to determine matching points; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent, Scherf, and Iggulden to arrive at the claimed subject matter, by allowing local fingerprinting, comparisons, and other operations to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).

Claims 1-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,303,939 in view of Scherf et al., US 2014/0193027.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the Patent while still leading to the same inventive outcome.
Additionally, although the Patent discloses the majority of the currently claimed limitations, the Patent does not explicitly disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate.
However, in a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the Patent and Scherf to arrive at the claimed subject matter, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).

Claims 1-20 are also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-13, 16-18, and 20 of copending Application No. 17/650,485 in view of Scherf et al., US 2014/0193027 and further in view of Iggulden, US 7,269,330.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application’s claims are only worded in a way that slightly attempts to differ them from the claims of the copending Application while still leading to the same inventive outcome.
Additionally, although the copending Application discloses the majority of the currently claimed limitations, the copending Application does not explicitly disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate;
the method is implemented by the client;
receiving by the client a set of data indicating the plurality of matching points; and 
generating by the client the query fingerprints, receiving by the client the reference fingerprints, and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and the query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the copending Application and Scherf to arrive at the claimed subject matter, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).
The copending Application in view of Scherf still does not explicitly disclose the method is implemented by the client;
receiving by the client a set of data indicating the plurality of matching points; and 
generating by the client the query fingerprints, receiving by the client the reference fingerprints, and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing.
However, in a related art, Iggulden does disclose the method is implemented by the client (performing fingerprinting/signature operations and matching at the client/local device; col. 5, lines 10-18, and col. 6, lines 19-22, and col. 8, lines 42-48, and Fig. 1);
receiving by the client a set of data indicating the plurality of matching points (information for comparison to determine matching points can be received; col. 11, lines 29-36); and
generating by the client the query fingerprints (gathering signatures from broadcast; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 212), receiving by the client the reference fingerprints (reference signature data is received; col. 11, lines 29-36), and comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing (comparing signature with the stored signature in order to determine matching points; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 214).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the copending Application, Scherf, and Iggulden to arrive at the claimed subject matter, by allowing local fingerprinting, comparisons, and other operations to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0115627 in view of Wang et al., US 10,158,907 and further in view of Scherf et al., US 2014/0193027.

Regarding claim 1, Lee discloses a method comprising: ascertaining a plurality of matching points between (i) query fingerprints representing a media stream being received by a client and (ii) reference fingerprints (system can determine matches based on comparison of client fingerprints, i.e. query fingerprints, with reference fingerprints; page 2, paragraph 24, and page 3, paragraph 29, and page 6, paragraph 75), wherein each identified matching point defines a respective match between (i) a query fingerprint that is timestamped with client time defined according to a clock of the client (based on client fingerprint which can also include time information, i.e. timestamp; page 2, paragraph 20, and page 3, paragraph 33, and page 7, paragraph 82, and wherein the client time information is based on a client clock; page 7, paragraph 83) and (ii) a reference fingerprint that is timestamped with true time according to a known media stream (comparison with a reference fingerprint; page 2, paragraph 24, and page 3, paragraph 29, and page 6, paragraph 75, and wherein including absolute time information; page 2, paragraph 20, and page 7, paragraph 85); 
processing based on the timestamps of the ascertained plurality of matching points, the processing establishing a mapping between true time and client time (processing to determine time offset information, i.e. mapping of client and absolute time determined; page 3, paragraph 33, and page 7, paragraph 85); and 
using the established mapping as a basis to determine a client-time point at which the client should perform an action with respect to media stream being received by the client (client uses the offset information in order to determine proper time for performing a certain action, i.e. presentation of related information; page 2, paragraph 21, and page 3, paragraph 34, and page 7, paragraph 86).
While Lee does disclose mapping and matching points (processing to determine time offset information, i.e. mapping of client and absolute time determined; page 3, paragraph 33, and page 7, paragraph 85), Lee does not explicitly disclose a reference fingerprints are generated at a first frame rate and query fingerprints are generated at a second frame rate lower than the first frame rate; 
a timeline within media, and performing linear regression.
In a related art, Wang does disclose a timeline within media (segments of content along a media timeline; Fig. 3, and col. 8, lines 13-23, and col. 10, line 64 - col. 11, line 1), and performing linear regression, wherein performing the linear regression (linear regression can be performed for timing purposes, and with multiple data points across segments for matching; col. 12, lines 23-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Lee and Wang by allowing specific calculations to be used for determining timing information, in order to provide an improved system and method for media information retrieval and synchronization of media (Wang; col. 1, lines 9-14).
Lee in view of Wang does not explicitly disclose a reference fingerprints are generated at a first frame rate and query fingerprints are generated at a second frame rate lower than the first frame rate.
In a related art, Scherf does disclose reference fingerprints are generated at a first frame rate and query fingerprints are generated at a second frame rate lower than the first frame rate (reference and query fingerprints can be generated at different frame rates, wherein one frame rate can be lower than another and can be such for various reasons, i.e. one can be lower than the other and vice versa; pages 2-3, paragraph 34).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the prior art of Lee, Wang, and Scherf, by allowing fingerprints to be generated at various frame rates, in order to provide an improved system and method for searching for, identifying, and/or retrieving video content (Scherf; page 1, paragraph 2).

Regarding claim 9, Lee in view of Wang and Scherf discloses using the established mapping as a basis to determine a client-time point at which the client should perform the action with respect to the media stream being received by the client comprises using the established mapping as a basis to map a predefined true-time point at which the action should be performed with respect to the known media stream to a corresponding client-time point at which the client should perform the action with respect to the media stream being received by the client (Lee; client uses the offset information in order to determine proper time for performing a certain action, i.e. presentation of related information; page 2, paragraph 21, and page 3, paragraph 34, and page 7, paragraph 86).

Claim 10, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a processing unit (Lee; processing unit; page 7, paragraph 88, and Fig. 2, element 260, and Wang; with processors; col. 6, lines 8-21); and
non-transitory data storage, and program instructions stored in the non-transitory data storage and executable by the processing unit (Wang; with processor executable instructions stored on non-transitory media; col. 5, line 65 - col. 6, line 7).

Claim 17, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 9.  
Claim 18, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 10.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0115627 in view of Wang et al., US 10,158,907 and Scherf et al., US 2014/0193027 and further in view of Pereira et al., US 2012/0095958.

Regarding claim 2, Lee in view of Wang and Scherf discloses all the claimed limitations of claim 1, as well as each matching point is based on an analysis of a respective bundle of fingerprints (Lee; fingerprints from client used to match with reference fingerprints; page 1, paragraph 11, and page 2, paragraph 24, and page 7, paragraphs 82-83), as well as fingerprints used to establish a matching point (Lee; comparison with a reference fingerprint; page 2, paragraph 24, and page 3, paragraph 29, and page 6, paragraph 75, and wherein including absolute time information; page 2, paragraph 20, and page 7, paragraph 85).
Lee in view of Wang and Scherf does not explicitly disclose excluding a given bundle of fingerprints from use, the excluding being based on a determination that the fingerprints of the given bundle match each other.
In a related art, Pereira does disclose excluding a given bundle of fingerprints from use, the excluding being based on a determination that the fingerprints of the given bundle match each other (system can determine redundant, i.e. repeated, signatures in a query, and can remove them, i.e. exclude redundant bunch/bundle of signatures; page 7, paragraph 68).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Lee, Wang, Scherf, and Pereira by allowing duplicate fingerprints to be detected and removed, in order to provide an improved system and method for scalable search systems for large scale multi-media content identification and monitoring (Pereira; page 1, paragraph 5).

Claim 11, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2. 

Claim 19, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 2.

Claims 3-8, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2014/0115627 in view of Wang et al., US 10,158,907 and Scherf et al., US 2014/0193027 and further in view of Iggulden, US 7,269,330.

Regarding claim 3, Lee in view of Wang and Scherf discloses all the claimed limitations of claim 1.  Lee in view of Wang and Scherf does not explicitly disclose the method implemented by the client.
In a related art, Iggulden does disclose the method implemented by the client (performing fingerprinting/signature operations and matching at the client/local device; col. 5, lines 10-18, and col. 6, lines 19-22, and col. 8, lines 42-48, and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Lee, Wang, Scherf, and Iggulden by allowing local fingerprinting, comparisons, and other operations to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).

Regarding claim 4, Lee in view of Wang, Scherf, and Iggulden discloses the ascertaining of the plurality of matching points comprises receiving by the client a set of data indicating the plurality of matching points (Lee; client receives the information pertaining to the comparisons of the fingerprint and timing information; page 6, paragraph 75, and page 7, paragraphs 83 and 86, and Iggulden; information for comparison to determine matching points can be received; col. 11, lines 29-36).

Regarding claim 5, Lee in view of Wang, Scherf, and Iggulden discloses the ascertaining of the plurality of matching points comprises: 
generating by the client the query fingerprints (Lee; fingerprints from client used to match with reference fingerprints; page 1, paragraph 11, and page 2, paragraph 24, and page 7, paragraphs 82-83, and wherein with generated fingerprints; page 5, paragraph 58, and Iggulden; gathering signatures from broadcast; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 212); 
receiving by the client the reference fingerprints (Iggulden; reference signature data is received; col. 11, lines 29-36); and 
comparing by the client the generated query fingerprints with the received reference fingerprints, and ascertaining the plurality of matching points based on the comparing (Iggulden; comparing signature with the stored signature in order to determine matching points; col. 9, lines 43-49, and col. 16, lines 59-66, and Fig. 8, element 214).

Regarding claim 6, Lee in view of Wang and Scherf discloses all the claimed limitations of claim 1.  Lee in view of Wang and Scherf does not explicitly disclose the action with respect to the media stream being received by the client comprises a content revision.
In a related art, Iggulden does disclose the action with respect to the media stream being received by the client comprises a content revision (system can mute and/or substitute signal for a detected commercial, i.e. content revision; col. 8, lines 27-31).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Lee, Wang, Scherf, and Iggulden by allowing local fingerprinting and comparisons, as well as content revisions to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).

Regarding claim 7, Lee in view of Wang, Scherf, and Iggulden discloses the content revision comprises replacing playout of an ad in the media stream with playout of a replacement ad (Iggulden; system can substitute signal, i.e. another/replacement ad, for a detected commercial, i.e. replacement; col. 8, lines 27-31).

Regarding claim 8, Lee in view of Wang and Scherf discloses all the claimed limitations of claim 1.  Lee in view of Wang and Scherf does not explicitly disclose the action with respect to the media stream being received by the client comprises preparation for a content revision.
In a related art, Iggulden does disclose wherein the action with respect to the media stream being received by the client comprises preparation for a content revision (system makes determinations about segments, i.e. commercial or non-commercial, of the content in preparation for performing possible content revision; col. 8, lines 27-31, and col. 9, lines 43-64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Lee, Wang, Scherf, and Iggulden by allowing local fingerprinting and comparisons, as well as content revisions to be performed, in order to provide improved systems and methods for identifying selected segments of a television broadcast signal in real-time (Iggulden; col. 4, line 65 - col. 5, line 1).

Claim 12, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 4.  
Claim 13, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  
Claim 14, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.  
Claim 15, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 7.  
Claim 16, which discloses a media client, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 8.  
Claim 20, which discloses a non-transitory computer readable medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bilobrov (US 2018/0192101), describing content items being fingerprinted at different frame rates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424